Citation Nr: 0843722	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  92-53 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30.

2.  Entitlement to an increased rating for left knee 
disability, evaluated as 20 percent disabling prior to 
February 1994, as a combined 30 percent disabling from 
February 1994 to January 2002, and as a combined 40 percent 
disabling from January 2002.  

3.  Entitlement to a disability rating in excess of 10 
percent for right knee chondromalacia patella.

4.  Entitlement to an initial disability rating in excess of 
30 percent for major depressive disorder.

5.  Entitlement to service connection for bilateral 
planovalgus flat feet with plantar fasciitis (claimed as 
flatfeet).

6.  Entitlement to service connection for chronic lumbar 
sprain (claimed as back disorder).  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

Issues 4 through 7 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  For the period of June 2003 to April 2004, the veteran 
was not out of work due to the need for convalescence after 
treatment of a service-connected disability.  

2.  From February 6, 1991 to January 21, 2002, the veteran's 
left knee disability was productive of no more than slight 
instability.

3.  As of January 22, 2002, the veteran's left knee 
disability was productive of moderate instability.

4.  The veteran's left knee disability has been productive of 
limitation of flexion to 30 degrees, but no more, throughout 
the appeal period.  

5.  From January 22, 2002 to January 4, 2007, the veteran's 
left knee disability was productive of limitation of 
extension to 10 degrees.  

6.  The veteran's right knee disability has not been 
productive of moderate instability, limitation of flexion to 
at least 30 degrees, any limitation of extension, or 
arthritis shown by x-ray evidence.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 and 4.30 (2007).

2.  The criteria for a 10 percent disability evaluation for 
left knee instability were met effective from February 6, 
1991; and the criteria for a 20 percent evaluation for left 
knee instability are met effective from January 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5257 (2008).

3.  The criteria for a 20 percent disability evaluation for 
limitation of flexion of the left knee are met, effective 
from February 6, 1991.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 5257 (2008).

4.  The criteria for a disability rating of 10 percent, but 
no higher, for limitation of extension of the left knee are 
met effective from January 22, 2002 to January 4, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2008).

6.  The criteria for a disability rating in excess of 10 
percent for right knee chondromalacia patella are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

With regard to the veteran's claim for a temporary total 
disability rating, notice was given to the veteran in 
September 2004, prior to the initial adjudication of the 
claim.  The Board finds this notice complies with all of VA's 
duty to notify set forth in the statutes and regulations.  
Thus, the veteran will not be prejudiced by the Board 
proceeding to adjudicate this claim.

For the veteran's claims seeking increased compensation for 
his already service-connected disabilities, 38 U.S.C.A. § 
5103(a) requires, at a minimum, that VA notify the claimant 
that he/she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The Board notes that the veteran's claims for increased 
ratings for his bilateral knee disabilities were filed long 
before the enactment of VA's current duties to notify and 
assist.  Thus, an appropriate notice letter was not sent to 
the veteran until September 2002.  This letter notified the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  In March 2006, he was advised that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised on what evidence and/or information is necessary 
to establish entitlement to an effective date should benefits 
be granted.    

The Board acknowledges that the notice letters sent to the 
veteran in relation to his claims for increased disability 
ratings do not fully meet the requirements set forth in 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice to the veteran.  
This error, however, did not affect the essential fairness of 
the adjudication.  

Clearly, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the September 2002 notice advised the veteran 
that he must submit evidence establishing that his service-
connected disabilities have increased in severity such as 
statements from his doctor, the results of any tests or x-
rays, lay statements, treatment records, pharmacy 
prescription records, insurance examination reports and 
employment physical examinations.  He was also advised to 
identify any recent VA treatment.  In addition, he was 
notified that it was his responsibility to support the claims 
with appropriate evidence.  

Furthermore, the veteran was provided the diagnostic criteria 
specific to his service-connected bilateral knee disabilities 
and told what was needed to support a higher disability 
rating in the Statement of the Case issued in August 1988, 
and the many Supplemental Statements of the Case issued 
during the subsequent years.  Thereby he was provided notice 
of the specific measurements needed in order to entitle him 
to higher disability ratings.  The veteran's claims were last 
readjudicated in a March 2008 Supplemental Statement of the 
Case after providing him with sufficient time to reply to the 
last Supplemental Statement of the Case issued.  Thus, the 
Board finds no prejudice to the veteran in the late notice of 
this information.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (defects in timing of notice may be cured by 
affording the veteran appropriate notice and subsequent 
adjudication).

Finally, actual knowledge has been demonstrated that the 
veteran knew of the need to demonstrate the effect the 
increase in severity of disability had on his employment and 
daily life.  For example, the record is replete with the 
veteran's statements regarding how his bilateral knee 
disabilities have affected his ability to perform his job as 
a mail carrier with the U.S. Postal Service (U.S.P.S.).  For 
example, the early records (VA examination reports and 
private treatment records) show the veteran's reports of 
increased pain in his knees because of walking 7 to 10 miles 
a day.  They also show him obtaining a motorized route so as 
to limit the amount of walking he does; and his being able to 
successfully work in this position so long as he has limited 
walking.  Furthermore, the veteran has submitted statements 
from multiple VA and private physicians that indicate he is 
limited in his ability to walk, stand, bend, squat, pull, 
etc. because of his bilateral knee disabilities.  All of this 
evidence indicates that the veteran has actual knowledge of 
the need to show how his bilateral knee disabilities have 
affected his ability to work and his daily life.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The veteran either was provided notice or had actual 
knowledge of what was needed to substantiate his claims for 
increased disability ratings for his service-connected 
bilateral knee disabilities.  Furthermore, a reasonable 
person could be expected to understand what was needed based 
upon the post-adjudicatory notices and process.  Accordingly, 
the Board finds that any error in the notice provided to the 
veteran on his claims for increased disability ratings has 
not affected the essential fairness of the adjudications of 
these claims and was harmless error.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded numerous VA 
examinations throughout the development of this appeal from 
the 1980's, 1990's and most recently in January 2007.  
Significantly, the Board observes that he does not report 
that the conditions have worsened since he was last examined, 
and thus a remand is not required solely due to the passage 
of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-
83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claims. 

II.  Temporary Total Disability Rating 

The veteran seeks a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for the period from June 2003 
to April 2004, a time during which he was in a dispute with 
his employer over the work limitations imposed by his knee 
disability, and he was suspended from work.   

The provisions of 38 C.F.R. § 4.30, pertain to temporary 
total evaluations based upon convalescence, and instruct that 
a total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:  (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2008).

The evidence does not show, and the veteran does no contend, 
he was convalescing from hospital or outpatient treatment 
between June 2003 and April 2004.  The record does not 
reflect surgery or treatment requiring casting or joint 
immobilization during period in question.  While the veteran 
may not have been reporting for work during the time in 
question, that does not provide a basis upon which to 
establish entitlement to benefits under the provisions of 
38 C.F.R. § 4.30.  Accordingly, this aspect of the appeal is 
denied.   


III.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2008).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2008), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2008).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Diagnostic Code 5260 provides the criteria for limitation of 
flexion of the leg. A rating of 0 percent is assigned where 
flexion is limited to 60 degrees; 10 percent is assigned for 
limitation of flexion to 45 degrees; and 20 percent is 
warranted for limitation of flexion to 30 degrees. A rating 
of 30 percent is warranted where flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2008).

Diagnostic Code 5261 provides the criteria for limitation of 
extension of the leg. A rating of 0 percent is assigned where 
extension is limited to 5 degrees; 10 percent is assigned for 
limitation of extension to 10 degrees; and 20 percent is 
warranted for limitation of extension to 15 degrees. A rating 
of 30 percent is warranted where extension of the leg is 
limited to 20 degrees; a 40 percent rating is assigned where 
extension is limited to 30 degrees; and a 50 percent 
disability rating is warranted when extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)

Normal range of motion of the knee is 0 to 140 degrees of 
extension to flexion.  38 C.F.R. § 4.71a, Plate II (2008).  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2008).  Symptoms related to the removal of cartilage warrant 
a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2008). 

Genu recurvatum, ankylosis, and impairment of the tibia and 
fibula are not indicated in this case.  Thus, those  
particular criteria do not apply.  38 C.F.R. § 4.71a,  
Diagnostic Codes 5256, 5262, 5263 (2008).

When a veteran has both arthritis and instability of the 
knee, the disabilities may be rated separately under 
Diagnostic Code 5003 and 5257, provided there is limitation 
of motion.  VAOPGCPREC 23-97.  Diagnostic Code 5003 provides 
that arthritis established by x-ray findings is rated on the 
basis of limitation of motion of the affected joints.  When 
however, the limited motion of the specific joint or joints 
involved would be noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assigned for each 
involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003  (degenerative arthritis) and 5010 (traumatic arthritis) 
(2008).  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, however, arthritis is rated as 10 percent disabling 
when shown by x-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups, or as 20 
percent disabling when show by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.

In addition, VA General Counsel has also held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5260, and a 
compensable limitation of extension under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, provided that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 09-04; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion was a 
finding that a limitation in planes of movement were each 
compensable. Id.

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2008); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2008).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2008).  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; reports 
of the VA examinations from December 1987, June 1988, May 
1989, December 1989, February 1991, August 1991, May 1993, 
November 1995, November 1999, January 2002, February 2005, 
and January 2007; VA treatment records; private treatment 
records; other miscellaneous evidence submitted by the 
veteran (such as employment-related documents); and the 
veteran's vocational rehabilitation folder.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

Left Knee

The record shows the veteran was service-connected effective 
in July 1982 for residuals of left knee repair.  On VA 
examination, the veteran was found to be status post 
arthrotomy with ligamentous repair of internal derangement 
and post traumatic arthritis with mild or minimal quadriceps 
atrophy.  A 10 percent disability rating was awarded.  On 
October 20, 1987, the veteran filed a claim for an increased 
disability rating for his service-connected left knee 
disability.  The claim was denied in 1988, and the veteran 
perfected an appeal of that denial in November 1988.  In June 
1990, however, the appeal was granted with a 20 percent 
evaluation assigned effective from October 1987.  Following a 
routine follow-up VA examination of the knee in February 
1991, the 20 percent evaluation was confirmed in a March 1991 
rating action.  An appeal of this decision was perfected, and 
by a Board decision issued in March 1998, the veteran was 
awarded separate ratings for his left knee disability.  He 
was awarded a 10 percent disability rating for slight laxity 
and a separate 20 percent disability rating for arthritis 
with limitation of motion.  

By a July 1999 rating action, the RO made this award 
effective from February 25, 1994, the date of a VA General 
Counsel Opinion explicitly authorizing separate disability 
evaluations for knee limitation of motion and knee 
instability.  

The Board further notes, however, that the veteran appealed 
the March 1998 Board decision to the Court of Appeals for 
Veterans Claims (Court).  In December 1998, pursuant to the 
terms of a Joint Motion for Remand, the Court vacated and 
remanded that portion of the Board's decision that denied 
evaluations higher than the Board had assigned.  The purpose 
for the remand was that the Board failed to provide adequate 
reasons and bases for denial of extraschedular consideration 
(i.e., it was not addressed) and it failed to comply with a 
prior 1992 Board remand instruction to obtain and consider 
the veteran's vocational rehabilitation folder.

In July 1999, the Board remanded the veteran's claim pursuant 
to the Court's remand.  Subsequently, after additional 
development and adjudication of the veteran's claim, an 
increased disability rating of 20 percent was granted for 
left knee instability as of January 22, 2002 (the date of a 
VA examination).  The 20 disability rating established for 
limitation of motion was continued.  These disability ratings 
have been continued to the present.

Thus, over the years, the veteran has been awarded "staged" 
ratings when the evidence established that his left knee 
disability had increased in severity.  After considering all 
of the evidence, the Board finds that the veteran's left knee 
disability should be evaluated as follows: 

For instability: 
10 percent from February 6, 1991 to January 2002; 
20 percent from January 2002

For limitation of flexion:
20 percent throughout the appeal period 

For limitation of extension:
10 percent from January 2002 to January 2007.  

With respect to the appeal period prior to 2002, a review of 
the medical evidence as early as December 1987 shows that 
there was x-ray evidence of post-traumatic osteoarthritic 
changes in the veteran's left knee.  In addition, his left 
knee disability was manifested by flexion to no less than 100 
degrees and full extension.  Although no objective evidence 
of instability was found on VA examination during this 
period, VA and non-VA treatment records consistently noted 
slightly positive Drawer's and Lachman's tests, indicating 
the presence of slight laxity in the knee.  He also had pain 
on movement of the knee with tenderness to palpation along 
all joint lines.  Although the veteran complained of 
swelling, there were no objective findings on examination of 
the presence of swelling.  Finally, at points during this 
period, there was mild atrophy of the quadriceps on the left 
as compared to the right, and the evidence noted that the 
veteran walks with a limp and uses a knee brace.  

Furthermore, the record is replete with evidence of the 
difficulties the veteran had with his work as a mail carrier 
and the restrictions his doctors placed upon him because of 
the condition of his left knee.  As early as December 1987, 
the veteran's private physician recommended that he switch to 
a sedentary job with minimal walking, stooping, climbing 
squatting, and not carrying more than 50 pounds.  In an April 
1988 letter from this doctor, he stated it was "critical" 
that the veteran have a sedentary job at the U.S.P.S. and not 
continue to be a mail carrier.  The evidence shows that, when 
the veteran had more sedentary positions such as a desk job 
or a motorized route with minimal walking, that his left knee 
disability was less problematic and he was able to function 
fairly normally.  Thus, the Board finds that the evidence 
prior to January 2002, reflects the presence of slight 
laxity, commensurate with a 10 percent disability evaluation.  

As to limitation of flexion, the evidence shows at most this 
was to 100 degrees (May 1989 VA examination report), but was 
generally in the 120 to 135 degree range.  However, with 
consideration of additional functional loss on use, it may be 
construed that the limitation more nearly approximated the 
criteria for a 20 percent evaluation, i.e., limitation of 
flexion to 30 degrees, but no more.  (In this regard, 
some of the evidence indicates improvement when the veteran 
was not excessively using his knee [e.g., when he started his 
motorized route]).  Thus, even when considering the 
additional functional loss on use of the knee, the evidence 
fails to establish that the left knee disability was 
consistent with more than a 20 percent disability rating for 
limitation of flexion.  

Finally, the evidence fails to indicate that a separate 
disability rating for limitation of extension of the left 
knee is warranted during this period.  See VAOGCPREC 09-04 
(finding that separate ratings under Diagnostic Codes 5260 
and 5261 may be assigned for disability of the same joint).  
The medical evidence prior to January 22, 2002, fails to show 
that the veteran had any limitation of extension of the left 
knee.  Rather it was flexion that was limited.  Thus a 
separate rating under Diagnostic Code 5261 is not warranted 
for this period.  

On January 22, 2002, the veteran underwent a VA examination.  
The veteran complained of constant pain in the left knee that 
increases while driving, with all activity and with weather 
changes.  He reported occasional locking, but rare giving 
way.  He wears a brace daily.  He related he has walking, 
standing and weight restrictions at work.  Physical 
examination revealed his knee had a slightly tender 2 by 3 
centimeter raised bony prominence laterally at the joint 
line.  Range of motion was limited to 10 degrees of extension 
and 100 degrees of flexion with marked crepitance and 
generalized tenderness.  There was moderate ligamentous 
laxity, and the veteran ambulated with a slight limp.  He 
could not squat.  X-ray showed minimal degenerative changes.  
The impression was postoperative changes of the left knee 
with degenerative changes.  

Subsequent medical evidence shows the veteran continued to 
have pain and discomfort in the left knee.  He underwent 
surgery on the knee in November 2002.  The surgery showed the 
veteran to have Grade III chondromalacia of the medial 
femoral condyle, Grade III chondromalacia of the 
patellofemoral joint, and adhesions from the previous 
arthrotomy.  He also had a heterotopic bone at the Gerdes 
tubercle causing iliotibial band tendonitis.  

A July 2003 private physician's note indicates that the 
veteran had nearly bone to bone degenerative changes in the 
medial aspect of the left knee.  He uses an unloader brace 
and is under restricted duty at work (capable of doing some 
curbside deliveries and walking and no lifting more than 20 
pounds).  

The veteran underwent a Vocational Capacity Evaluation in 
April 2004 at VA.  It was noted that he had worked for the 
Postal Service since 1983, and his most recent duty (for last 
seven years) was a ride carrier, which only required minimal 
walking and light package delivery.  He reported not having 
worked since June 2003 due to changes in his position to a 
walk-carrier (the Board notes that this report is 
inconsistent with the abundant evidence of record indicating 
the only change was in his motorized route requiring him to 
walk to four houses).  He was to return to work on April 19, 
2004.    

The impression was that the veteran participated fully in the 
comprehensive vocational capacity clinic.  Psychologically, 
it was felt that there were no major barriers to employment.  
Physically, it was felt that, as far as the jobs he reported 
doing with the U.S.P.S., sustained lifting and sustained 
walking and carrying seem limited by his injuries and medical 
history.  He did not appear to have any limitation in 
sustained sitting; in that sense, a return to a motor route 
without or with minimal light package lifting and 
walking/carrying would appear feasible.  

VA treatment records from April 2004 to December 2006 show 
the veteran was seen for continued treatment for knee pain.  
These treatment records indicate the veteran's knee pain was 
stable on medication.  

The veteran underwent VA examination in February 2005 where 
he complained of daily constant pain along the anterolateral, 
anteromedial and posterior aspects of the knee that increases 
with activities.  He noted infrequent swelling, locking and 
giving way on average once a month.  Physical examination 
revealed the presence of a slight bony prominence on visual 
inspection over the proximal left tibial region just below 
the patella and lateral.  There was no redness or effusion.  
There was joint line tenderness both medially and laterally.  
Lachman's test was negative, and the collateral ligaments 
were normal without weakness.  Range of motion of the knee 
was 0 degrees of extension with pain at 10 degrees and 120 
degrees of flexion with pain at 120 degrees.  There was 
patellar crepitus and paripatellar tenderness on palpation.  
No weakness or fatigability was noted on repetition against 
resistance.  The diagnosis was residuals of left knee injury 
with post operative residuals.  The examiner noted there was 
no ligament laxity or ankylosing found on examination.

In January 2007, the veteran again underwent VA examination.  
At this examination, he reported working for the U.S.P.S. on 
a motorized route, on which he does well.  He misses two to 
three days a month because of his left knee disability.  He 
complained of severe pain daily located anteriorly, medially 
and laterally.  Physical examination revealed that the 
veteran walked with a normal gait but uses a brace and cane.  
He was able to heal and toe walk without difficulty, and able 
to do a half squat.  Range of motion was from 0 degrees to 
125 degrees without pain.  The examiner noted there was no 
additional loss of range of motion on repetition.  There was 
slight atrophy of the quadriceps on the left compared with 
the right.  There was no instability noted.  X-rays revealed 
calcification in the quadriceps tendon, and degenerative 
changes behind the patella and particularly on the femoral 
condyles.  There was also evidence of previous surgery with 
defects in the distal femur where an anterior cruciate 
ligament surgery was done, as well as in the proximal tibia.  
AP view of the left knee also showed degenerative changes in 
the medial compartment with some spurring medially and a 
loose fragment off the medial femoral condyle.  The 
calcification was again seen in the distal quadriceps tendon.  
The patella was normally located.  

The assessment was degenerative joint disease of the left 
knee status post surgery.  The examiner commented that the 
veteran does have disability to the extent that he would be 
unable to do prolonged walking, squatting, kneeling or 
climbing.  This would not prevent him from being employed on 
a daily basis and doing his motorized route as he has been 
doing for years.  

Finally, the VA treatment records show the veteran underwent 
an orthopedic consult in February 2008 for recent complaints 
of predominantly pain without giving way.  Physical 
examination revealed diffuse tenderness with tenderness along 
both the medial and lateral joint lines.  There was 
parapatellar tenderness both medially and laterally.  The 
knee was stable to varus and valgus stress and anterior and 
posterior stress.  Motor and sensory exams were within normal 
limits.  It was noted that previous x-rays showed 
tricompartmental mild to moderate degenerative changes.  The 
physician stated that the veteran works for the Post Office 
and should continue a motorized route.  He also said it would 
be devastating for the veteran to begin walking a mail route 
once again because of the underlying degenerative changes in 
the knee.  Recommendation was to continue on anti-
inflammatory medication.  No surgery was indicated at that 
time.  

The Board notes that, in July 2008, the veteran submitted 
another letter from his private treating physician, dated in 
April 2008, without providing a waiver of RO consideration.  
However, the Board finds that this evidence is not material 
in deciding this claim.  The physician's letter simply 
indicates the veteran's current diagnosis of osteoarthritis, 
which is already of record, and says that the veteran is to 
undergo Visco supplementation using the OrthoVisc product, 
which will be one shot a week for three weeks.  There are no 
physical findings on which the Board could use in evaluating 
the veteran's claim for an increase disability rating.  Thus, 
the Board finds that this evidence is not sufficient for 
rating purposes, and it can proceed without consideration of 
the evidence and prejudice to the veteran.

Since the January 2002 VA examination showed that the veteran 
had moderate instability, and he was described as using a 
brace in 2007, it may be concluded he meets the criteria for 
a 20 percent evaluation for left knee instability from the 
time of the January 2002 examination.  It is clear, however, 
his instability has never been described as severe, and 
indeed, it was noted to be stable on various stress tests 
performed in 2008.  Therefore, an evaluation in excess of 20 
percent for left knee instability is not shown.  

In addition, the medical evidence continues to show that the 
veteran's range of motion is only slightly limited, but he 
continues to have functional limitations such as with 
excessive walking, bending, climbing, squatting and lifting, 
and therefore, the criteria for a 20 percent rating based on 
limitation of flexion continues to be met.  In order to show 
entitlement to a higher disability rating, the evidence would 
have to show that his disability picture is consistent with 
limitation of flexion of the knee to 15 degrees.  His 
limitation of flexion when combined with his additional loss 
of functioning, however, remains the same as in the earlier 
years, (i.e., measured limitation to no more than 100 
degrees).  

Thus, the Board finds that the veteran's disability is best 
evaluated as 10 percent disabling from instability effective 
from the informal claim that the February 6, 1991 VA 
examination represents, 20 percent disabling from instability 
from January 2002; and 20 percent disabling from limitation 
of flexion from the February 1991 informal claim.  

The Board also find, however, that the evidence likewise 
supports granting a separate disability rating for limitation 
of extension of the left knee under Diagnostic Code 5261 
pursuant to VAOPGCPREC 09-04, as described below.  

At the VA examination on January 22, 2002, the examiner found 
that the veteran had limitation of extension to 10 degrees, 
which is consistent with a 10 percent disability rating under 
Diagnostic Code 5261.  In addition, at the February 2005 VA 
examination, the examiner found that the veteran had 
extension to 0 degrees but there was pain starting at 10 
degrees.  Thus, this finding is also consistent with a 10 
percent disability rating under Diagnostic Code 5261 for 
limitation of extension of the knee.  

However, the examiner who conducted the VA examination on 
January 5, 2007, found the veteran's left knee had full 
extension to zero degrees without pain.  In addition, VA 
treatment records show the veteran's left knee to be stable.  
Thus, the Board finds that the 10 percent disability rating 
for limitation of extension of the knee is only warranted 
from January 22, 2002, to January 4, 2007.  Staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007).  As the medical evidence shows the veteran's 
left knee disability only manifested a compensable degree of 
limitation of extension starting in January 2002, but no 
later than January 2007, a staged rating permitting a 
separate 10 percent disability rating under Diagnostic Code 
5261 is proper.  A higher rating is not warranted because the 
evidence clearly shows the veteran's left knee disability is 
not productive of at least 15 degrees of limitation of 
extension.

In rendering the above decision, the Board has considered the 
veteran's vocational rehabilitation folder.  The vocational 
rehabilitation folder does not, however, provide evidence to 
support a higher disability rating.  It merely shows that the 
veteran was found to have a severe employment handicap and 
was, therefore, eligible for vocational rehabilitation.  It 
was further found his service-connected disabilities did not 
prevent him from being able to complete a program of 
rehabilitation nor did they prevent him from being employed.  

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence fails to show that the veteran has had 
frequent periods of hospitalization that has interfered with 
his employment or daily life.  During the appeal period, the 
veteran has had surgery on his knee only once in November 
2002.  He was awarded a temporary total disability rating 
from the date of the surgery in November until December 31, 
2002.    

Furthermore, the evidence shows the veteran is able to be 
employed with accommodations for his disability, and has 
maintained employment for 25 years with the U.S.P.S. despite 
his disability.  The Board acknowledges that there was a 
period of time from June 2003 to April 2004 that the veteran 
was out of work due to a dispute with his supervisors at work 
as to his ability to perform his job duties due to 
restrictions placed on the veteran by his private physician 
because of his service-connected knee disabilities.  However, 
as set forth in a March 2004 Merit Systems Protection Board 
(MSPB) decision, the veteran either worked or was able to 
work but was constructively suspended for most of this time.  
Although the veteran was out of work, the evidence clearly 
indicated he was able to work.  It was his employer that 
refused to allow him to return to work until he supplied 
adequate medical evidence that he was able to perform his 
duties without restrictions.  Finally, the MSPB decision 
indicates the veteran was either compensated or entitled to 
compensation for most of the time lost.  Thus, this period of 
lost time from work cannot be the basis for an extraschedular 
consideration.

In addition, it is observed the veteran has maintained 
employment with the U.S.P.S. since 1983 despite what appear 
to be many disputes with his supervisors.  Further, review of 
his vocational rehabilitation folder shows that, for most of 
the time from 2003 to the present, the veteran has worked and 
taken college courses simultaneously.  He has obtained an 
Associates degree in paralegal technology and is currently 
taking classes toward a Bachelor's degree in Organizational 
Management.  From his own statements as recorded in his 
folder, it is clear that his goal is to continue employment 
with the U.S.P.S, but to obtain a desk job in management 
instead of being a mail carrier.  There is no evidence that 
the veteran's left knee disability has in any way markedly 
interfered with his ability to continue his course work.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  Thus 
the Board finds that the evidence fails to establish that 
there exists exceptional circumstances that render the 
schedular evaluation inadequate.  The preponderance of the 
evidence is against referral of the veteran's claim for 
extraschedular consideration.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence establishes the following 
disability ratings for the veteran's left knee disability are 
warranted:

From February 6, 1991 to January 21, 2002, 10 
percent under Diagnostic Code 5257 and 20 percent 
under Diagnostic Code 5010-5260, but no higher.

From January 22, 2002 to the present, no higher 
than 20 percent under Diagnostic Code 5257 and 20 
percent under Diagnostic Code 5010-5260.

From January 22, 2002 to January 4, 2007, a 
separate 10 percent disability rating under 
Diagnostic Code 5261, but no higher.

To this extent only, the veteran's appeal is granted.

Right Knee

The veteran's right knee disability has been evaluated as 10 
percent disabling under Diagnostic Code 5257 since service 
connection was granted effective in September 1989.  The 
medical evidence shows that the veteran has a diagnosis of 
chondromalacia of the patella and suprapatellar plica.  

After considering all the evidence of record, the Board finds 
that entitlement to a higher disability rating is not 
warranted under any applicable Diagnostic Code.  In order for 
a higher disability rating to be warranted under Diagnostic 
Code 5257, the evidence must show that there is moderate 
recurrent subluxation or lateral instability.  Although the 
veteran has occasionally complained of giving way of the 
right knee, the objective medical evidence shows that he has 
had no instability in his knee.  On examination, Lachman and 
Drawer's tests have been negative and collateral ligaments 
have been found to be without laxity (a.k.a.  stable).  
Stressing of the knee has only caused pain.  In addition, the 
veteran has denied locking of the right knee, and no 
objective findings of locking are seen in the objective 
medical evidence.  Thus the criteria for a 20 percent 
disability rating under Diagnostic Code 5257 have not been 
met.

Furthermore, the evidence fails to show that the veteran's 
right knee disability is manifested by osteoarthritis (shown 
by x-ray) with limitation of motion.  X-rays taken over the 
years have failed to show any signs of arthritic changes to 
the right knee.  Thus, the veteran's right knee disorder has 
been diagnosed as chondromalacia, which diagnosis was 
confirmed by surgery in October 1999.  In addition, the 
objective medical evidence fails to show that the veteran has 
more than slight limitation of motion of the right knee.  
Flexion of the knee has been limited at most to 100 degrees 
(see January 2002 VA examination), and extension has been 
full at 0 degrees.  There is no pain on motion and no 
additional functional loss due to pain, weakness, 
fatigability or incoordination on repetitive use (as shown on 
VA examinations).  At most, the veteran's right knee 
disability is manifested by tenderness and pain with slight 
limitation of flexion.  As Diagnostic Code 5260 requires 
limitation of flexion to 30 degrees for at least a 20 percent 
disability rating to be warranted, the objective medical 
evidence fails to establish a disability picture consistent 
with more than a 10 percent disability rating even when 
considering the DeLuca factors.   

Finally, as the veteran's right knee disability has been 
evaluated under Diagnostic Code 5257, the Board finds that 
separate rating are also not warranted under Diagnostic Codes 
5003, 5260 and 5261 because, as just discussed, the evidence 
fails to establish the presence of arthritis on x-ray and the 
veteran has no compensable limitation of motion of the knee.

The Board notes that it has taken into consideration whether 
staged ratings are warranted under Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007) (staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  In 
the present case, the medical evidence shows that the 
veteran's right knee disability has remained stable over the 
appeal period.  Thus, staged ratings are not appropriate in 
this case.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the veteran has had 
frequent periods of hospitalization that has interfered with 
his employment or daily life.  The veteran has only undergone 
one surgery for his right knee, but has refused any 
additional surgeries.  In addition, the evidence does not 
show that his right knee disability has produced marked 
interference with his employment at the U.S.P.S.  Although 
his right knee disability limits him in excessive walking, 
bending, stooping, lifting, kneeling and squatting, he has 
been able to satisfactorily perform his job functions with 
reasonable accommodation (i.e., motorized mail route with 
limited walking of no more than four houses).  

In making this decision, the Board notes that it has reviewed 
the veteran's vocational rehabilitation file.  This file 
indicates that the veteran underwent additional education 
through vocational rehabilitation due to his service-
connected bilateral knee disabilities.  He obtained an 
Associates degrees in 2005, and it appears that he has been 
pursuing an additional degree since 2007.  These records, 
however, fail to indicate that the veteran has been 
unemployable due to his service-connected right knee 
disability.  Rather these records show the veteran has 
continued his employment at the U.S.P.S. and is continuing 
his education in order to achieve a promotion from mail 
carrier to management within the U.S.P.S.   

Furthermore, the Board notes, as previously discussed, there 
was a period of time from June 2003 to April 2004 that the 
veteran was out of work due to a dispute with his supervisors 
at work as to his ability to perform his job duties on his 
motorized route due to restrictions placed on the veteran by 
his private physician.  However, as set forth in the March 
2004 MSPB decision, the veteran either worked or was 
constructively suspended for most of this time.  Furthermore, 
these restrictions were mostly related to the veteran's left 
knee disability, and not his right knee disability.  Finally, 
the MSPB decision indicates the veteran was either 
compensated or entitled to compensation for most of the time 
lost.  Thus, this period of lost time from work cannot be the 
basis for an extraschedular consideration.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   
Based on the above, the Board finds that the preponderance of 
the evidence is against referral of the veteran's claim for 
extraschedular consideration.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent is warranted for 
the veteran's right knee disability.  The preponderance of 
the evidence being against the evidence, the benefit of the 
doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.


ORDER

Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 is denied.

Entitlement to a 10 percent disability rating for instability 
and a 20 percent disability rating for limitation of left 
knee flexion is granted effective from February 6, 1991, 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to a 20 percent disability rating for instability 
of the left knee is granted, effective from January 2002, 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to a disability rating of 10 percent for 
limitation of extension of the left knee is granted from 
January 22, 2002 to January 4, 2007, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for right knee chondromalacia patella is denied.



REMAND

The Board finds that remand is appropriate for further 
development of the veteran's claims for service connection 
for planovalgus flatfeet with plantar fasciitis (claimed as 
flatfeet) and for a low back disorder, for an increased 
disability rating for major depression, and entitlement to a 
TDIU for the following reasons.

Service Connection for Flatfeet and a Low Back Disorder

As to the service connection claims, the evidence shows VA 
examiner's opinions of record do not address contrary 
opinions contained in the evidence.  

Furthermore, a July 2007 VA examiner's opinion as to the 
etiology of the veteran's bilateral flatfeet disorder fails 
to address whether his service-connected bilateral knee 
disabilities have aggravated the claimed disability.  See 38 
C.F.R. § 3.310(a) (2008) (service connection on a secondary 
basis can be established by showing that the current 
disability was either caused by or aggravated by a service-
connected disability).  

Thus, new VA examinations are necessary.

Increased Disability Rating for Major Depressive Disorder

As to the increased rating claim, the veteran appeared and 
testified at a videoconference hearing before the undersigned 
in April 2008.  At that hearing, he testified that his 
psychiatric disorder had worsened, and that he was being seen 
weekly for treatment by his private psychiatrist.  Although 
he has submitted occasional letters from this doctor, the 
veteran has not submitted any treatment records nor has he 
provided a release form for VA to obtain these treatment 
records.  In light of the veteran's testimony, efforts should 
be undertaken to obtain the records of this treatment.

Likewise, as the veteran testified that his psychiatric 
disorder has gotten worse since the last VA examination, he 
should be scheduled for a new VA examination to determine the 
current severity of his service-connected major depressive 
disorder.  

TDIU

The veteran has filed multiple applications for a TDIU over 
the years indicating dates that he stopped working.  However, 
the overwhelming evidence shows that the veteran has 
continued to work at the U.S.P.S. despite his disabilities, 
except for the period when he was constructively suspended 
from August 2003 to April 2004.  

As discussed above, however, the veteran testified at the 
April 2008 hearing that his psychiatrist had removed him from 
work due to homicidal ideation toward his co-workers.  In 
addition, the veteran submitted a new TDIU application in 
July 2008 indicating that he last worked on March 24, 2008, 
and he was too disabled to work as of May 6, 2008 (the date 
of the application).  On the other hand, a VA Form 21-4192 
(Request for Employment Information In Connection With Claim 
for Disability Benefits) from the U.S.P.S. completed on May 
9, 2008, does not indicate an ending date of employment.  Nor 
does the May 2001 letter from the veteran's private 
psychiatrist indicate the veteran is not working.

Thus, the Board is unable to determine whether the veteran is 
unemployed at this time.  On remand, efforts should be 
undertaken to determine the veteran's employment status.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
complete a release form authorizing VA to 
obtain the treatment records of his private 
psychiatrist who has been treating him since 
2003.  The veteran should be advised that, in 
lieu of submitting a completed release form, 
he can submit these private medical treatment 
records to VA himself.  If the veteran 
provides a completed release form, then the 
medical records identified should be 
requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

2.  Conduct any necessary development to 
ascertain whether the veteran is currently 
unemployed, including sending his last known 
employer (the U.S. Postal Service) a VA Form 
21-4192, and asking the veteran specifically. 

3. When the above actions have been 
accomplished and any available evidence has 
been obtained, schedule the veteran for the 
following VA examinations.  The claims file 
must be provided to each examiner for review 
in conjunction with the examination, and the 
review should be noted in the examination 
report.

Foot and Spine Examinations - After reviewing 
the file, and examining the veteran, each 
examiner should render a diagnosis of any 
disorder the veteran currently has related to 
his feet and his low back.  For each such 
disorder identified, the examiner should 
answer the following questions:

    a)  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that any 
current disorder is proximately due to or the 
result of the veteran's service-connected 
bilateral knee disabilities, or was increased 
in severity beyond what it otherwise would 
have been by the veteran's service-connected 
bilateral knee disabilities?

    c)  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that any 
current disorder is related to any injury or 
disease incurred in service?

The examiner should provide a complete 
rationale for any opinion rendered, 
discussing any evidence already in the claims 
file addressing the questions posed, 
including comments in VA outpatient treatment 
records dated in August 2003 and in January 
2006, and a July 2003 letter by W. Scott 
Bowen, MD.  

Mental Disorders Examination - All necessary 
tests and studies should be conducted in 
order to ascertain the current severity of 
the veteran's service-connected major 
depressive disorder.  The report of 
examination should contain an account of all 
manifestations of the disability found to be 
present.  The examiner should comment on the 
extent to which the service-connected 
psychiatric disability impairs the veteran's 
occupational and social functioning, 
including whether he is unemployable due to 
said disability.  A Global Assessment of 
Functioning scores should be assigned for 
the current level of impairment as well as 
the overall impairment for the last year.

4.  Thereafter, the veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


